DETAILED ACTION
This action is responsive to the communication filed on 03/18/21.
This application is a continuation of application No. 16/702187, which is a continuation application No. 15/164601, which claims the benefit of US Provisional Application No. 62/182259 filed June 19, 2015.
Claims 1-34 were canceled be preliminary amendment.
Claims 35-54 have been added.
Claims 35-54 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 35-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach and/or remotely suggest each and every limitation of the claimed invention specifically including a RDMA controller performing accelerated RDMA operations responsive to receiving RDMA commands, a translation memory storing control information accessed using an address determined based on an identified RDMA protocol; extract at least one field from an RDMA packet received via a network interface to identify the identified RDMA protocol, and perform a generic RDMA command selected by accessing at least a portion of the control information stored in the translation memory.
The present invention is directed towards Remote Direct Memory Access (RDMA) protocol including a translation memory, receiving an RDMA packet, identifying an RDMA protocol from the packet by extracting a field from the RDMA packet and performing a generic command selected by accessing the control information stored in the translation memory using an address determined based on the identified RDMA protocol. 
The prior art Naaman discloses acceleration for RDMA protocols including a parsing engine used to extract headers associated with a set of protocols and determining a type of packet in response to the set of protocols and performing data integrity processing. However, Naaman does not disclose a translation memory comprising a table storing control information accessed using an address determined based on the identified RDMA and/or performing a generic RDMA command selected based on the accessed control information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448